   8:18-cv-00017-JMG-SMB Doc # 88 Filed: 10/23/18 Page 1 of 2 - Page ID # 618



Justin E. Riddle and Erin M. Riddle
16422 Patrick Ave
Omaha, NE 68116
402.813.2156
Justinriddle1@gmail.com

               IN THE UNITED STATES DISTRICT COURT IN THE DISTRICT OF NEBRASKA



JUSTIN E. RIDDLE AND ERIN M. RIDDLE,                      Case No.: 8:18-CV-17

           Plaintiff,
vs.
CHARTERWEST BANK,                                         MOTION FOR SANCTIONS

                  Defendant

                  TO: The Honorable Judge Susan M. Bazis



Plaintiff requests sanctions against the Defense. The Defense continues to provide flagrantly false responses

to the Plaintiff's requests. See attached brief.



Plaintiff requests that the Defense be barred from entering any additional information or documentation into

evidence.



Plaintiff requests that Mr. Silver be held in contempt of court for signing off on Interrogatories which he knew

were false.



Additionally, Plaintiff requests a monetary penalty in the amount of $2,500 to be paid immediately to cover

the additional costs of consultation. It has been necessary to seek legal assistance on several occasions, to find

ways to expose Flagrant lies told by the defense.




MOTION FOR SANCTIONS -    1
   8:18-cv-00017-JMG-SMB Doc # 88 Filed: 10/23/18 Page 2 of 2 - Page ID # 619



See attached evidence. Simply downloading the 2018 FCRA manual, clicking on “Find” (or the magnifying

glass), and typing the word “Child” brings you directly to where FCRA Mentions Child support. 15 U.S.C. §

1681s-1. As you can see, two of the questions asked by the Plaintiff were answered with the statement that

“Child support is not mentioned ANYWHERE in the Fair Credit Reporting Act.“ This can not be more simple

and clear. Direct lies are what has allowed the Defense to pretend that they did not break the law. There are

multiple examples of this.



Plaintiff has previously stated and asked for the Courts assistance in the matter of the Defense flagrantly

lying. If there is no penalty for the Defense publishing responses that directly oppose all stated laws, there is

no way to hold them accountable for discovery. The Defense has on several occasions and continues to make

statements that are not only untrue, but can be verified as false within one minute with the aid of Google.

While there are several other documents that the Defense has clearly lied against the published facts(some of

which have already been sent to the Court), it does not seem necessary to upload more than these examples.

This demonstrates that the Defense is lying. The rest of the Interrogatory responses are equally dishonest,

unclear or evasive. In an effort to not clog up the System, I am not uploading more than just the two

examples mentioned.




                 Dated this 23rd of October, 2018




                                                        Justin E. Riddle




MOTION FOR SANCTIONS -   2
